J-S12007-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 MISTY M. MACHINSHOK                     :
                                         :
                   Appellant             :   No. 350 MDA 2018

               Appeal from the PCRA Order January 29, 2018
    In the Court of Common Pleas of Luzerne County Criminal Division at
                      No(s): CP-40-CR-0000969-2014,
                          CP-40-CR-0000971-2014


BEFORE: BOWES, J., DUBOW, J., and MUSMANNO, J.

MEMORANDUM BY BOWES, J.:                 FILED: MARCH 27, 2019

      Misty M. Machinshok appeals from the order denying her petition filed

pursuant to the Post Conviction Relief Act (“PCRA”). We affirm.

      In 2013, Appellant and her husband, Gary, found themselves unable to

conceive a child because Appellant had undergone a tubal ligation.       They

developed a plan through which they coerced a fourteen-year-old girl, L.K., to

have sexual intercourse with Gary in order to impregnate her. Appellant and

her husband planned to adopt the baby after L.K. gave birth.        Appellant

arranged, watched, and on one occasion, forced the sexual abuse of L.K.,

which occurred on numerous occasions over several months.

      Appellant was arrested and charged with rape and related offenses. In

January 2015, Appellant entered guilty pleas at two separate criminal dockets

to, inter alia, rape, aggravated indecent assault, and endangering the welfare
J-S12007-19


of a child. On April 2, 2015, Appellant was sentenced to an aggregate prison

term of fifteen to thirty years. Appellant filed a timely post-sentence motion

which was denied on April 15, 2015. She did not file a direct appeal.

       On July 26, 2016, Appellant filed the instant pro se PCRA petition. The

PCRA court appointed counsel who, in lieu of filing an amended petition, filed

a motion to withdraw as counsel and a “no merit” letter pursuant to

Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988), and Commonwealth

v. Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc).1 The PCRA court granted

counsel’s motion to withdraw, and thereafter issued a Pa.R.Crim.P. 907 notice

of its intent to dismiss the petition without a hearing based on lack of merit.

In response, Appellant filed a pro se request for leave to file an amended

petition. The PCRA court granted her request, and appointed new counsel,

who filed an amended petition.           On November 14, 2017, the PCRA court

conducted a hearing on the petition, at which it raised the issue of the

timeliness of the petition. Appellant sought, and was granted, a continuance

in order to establish the timeliness of her petition.




____________________________________________


1In his no-merit letter, PCRA counsel indicated that Appellant’s chief complaint
was that her plea counsel convinced her to plead guilty, and that she now
wished to withdraw her guilty plea. PCRA counsel’s investigation revealed that
Appellant’s petition lacked merit because there was no evidence that plea
counsel gave Appellant deficient advice, and the record indicated that
Appellant knowingly entered her guilty plea after a full colloquy by the trial
court. No Merit Letter, 10/7/16, at 1-2.

                                           -2-
J-S12007-19


      At a hearing conducted on January 29, 2018, Appellant’s counsel

informed the PCRA court that neither he nor Appellant had any evidence or

testimony to offer relative to the timeliness of the petition. See Trial Court

Opinion, 7/24/18, at 4 (citing N.T., 1/29/18, at 3).    The PCRA court then

entered an order denying the petition as untimely filed. Appellant’s counsel

filed a timely notice of appeal and a motion for substitute counsel. The PCRA

court appointed substitute counsel, who filed a court-ordered Pa.R.A.P.

1925(b) concise statement of errors complained of on appeal. Appellant raises

the following issue for our review: “Whether the PCRA [c]ourt erred in denying

Appellant’s PCRA [petition] as untimely.” Appellant’s brief at 6.

      In reviewing the denial of a PCRA petition, we examine whether the

PCRA court’s determination “is supported by the record and free of legal

error.” Commonwealth v. Rainey, 928 A.2d 215, 223 (Pa. 2007) (citations

omitted). Additionally, under the PCRA, any petition “shall be filed within one

year of the date the judgment becomes final[.]” 42 Pa.C.S. § 9545(b)(1). A

judgment of sentence becomes final “at the conclusion of direct review,

including discretionary review in the Supreme Court of the United States and

the Supreme Court of Pennsylvania, or at the expiration of time for seeking

the review.” Id. at § 9545(b)(3). The PCRA’s timeliness requirements are

jurisdictional in nature, and a court may not address the merits of the issues

raised if the PCRA petition was not timely filed. Commonwealth v. Albrecht,

994 A.2d 1091, 1093 (Pa. 2010).


                                     -3-
J-S12007-19


       Here, Appellant’s judgment of sentence became final on May 15, 2015,

when the period of time to file an appeal with our Court expired.       See 42

Pa.C.S. § 9545(b)(3); see also Commonwealth v. Rojas, 874 A.2d 638,

643 (Pa.Super. 2005). Appellant had until May 15, 2016, to file the instant

PCRA petition, but did not do so until July 26, 2016. Thus, Appellant’s petition

is facially untimely under the PCRA. Nevertheless, Pennsylvania courts may

consider an untimely PCRA petition if the appellant can explicitly plead and

prove one of three exceptions set forth under 42 Pa.C.S. § 9545(b)(1).

       Appellant contends that the PCRA court should not have denied her

petition as untimely because she satisfied the governmental interference

exception set forth in 42 Pa.C.S. § 9545(b)(1)(i).2 Appellant claims that she

offered testimony at the January 29, 2018 hearing that she timely mailed her

PCRA petition from prison.3 According to Appellant, when she had not heard

anything regarding her petition, her father filed a second petition, at which



____________________________________________


2Subsection 9545(b)(1)(i) provides an exception to the PCRA’s one-year time
bar “the failure to raise the claim previously was the result of interference by
government officials with the presentation of the claim in violation of the
Constitution or laws of this Commonwealth or the Constitution or laws of the
United States.”

3 When a pro se appellant is incarcerated, an appeal is deemed filed on the
date the prisoner deposits the appeal with prison authorities or places it in a
prison mailbox. See Commonwealth v. Chambers, 35 A.3d 34, 38
(Pa.Super. 2011). This rule, called the “prison mailbox rule,” has been
extended to all filings by an incarcerated pro se litigant, including PCRA
petitions. See Commonwealth v. Little, 716 A.2d 1287, 1289 (Pa. Super.
1998).

                                           -4-
J-S12007-19


time the original petition was found and both were docketed on the same date.

Appellant posits that her original petition was mishandled after she timely

mailed it from her correctional institution. She submits that “[w]hether this

mishandling was by the prison officials, the United States Postal Service or the

Clerk of Courts it does not matter; all of these parties are or would be

considered government actors.” Appellant’s brief at 14.

      Appellant points out that the PCRA court heard no testimony from any

prison official refuting her position, or from the clerk of courts attesting to

when the petition was first received. She also argues that the Commonwealth

presented no opposing testimony from prison officials, the postal service, or

the Clerk of Court that they had not mishandled her petition. Finally, Appellant

claims that her petition was timely filed upon her discovery of the

governmental interference, in accordance with § 9545(b)(2).

      Here, under the prison mailbox rule, if Appellant did, in fact, mail her

pro se PCRA petition from prison on or before May 15, 2016, she need not

prove the applicability of the governmental interference exception at

§ 9545(b)(1)(i). However, when invoking the prison mailbox rule, Appellant

bears the burden of proving that she, in fact, delivered the petition to prison

officials for mailing within the appropriate time period. Commonwealth v.

Jones, 700 A.2d 423, 426 (Pa. 1997). Regarding the type of evidence a pro

se prisoner may present to prove that she mailed the filing within the deadline,

the Jones Court explained:


                                     -5-
J-S12007-19


      As provided in [Pa.R.A.P.] 1514, a Postal Form 3817, Certificate
      of Mailing, constitutes proof of the date of mailing. In Smith [v.
      Pennsylvania Board of Probation and Parole, 683 A.2d 278
      (Pa. 1996)], we said that the “Cash Slip” that the prison
      authorities gave Smith noting both the deduction from his account
      for the mailing to the prothonotary and the date of the mailing,
      would also be sufficient evidence. We further stated in Smith that
      an affidavit attesting to the date of deposit with the prison officials
      likewise could be considered. This Court has also accepted
      evidence of internal operating procedures regarding mail delivery
      in both the prison and the Commonwealth Court, and the delivery
      route of the mail, to decide the last possible date on which the
      appellant could have mailed an appeal based on the date that the
      prothonotary received it.             Miller v. Unemployment
      Compensation Board of Review, 505 Pa. 8, 476 A.2d 364
      (1984). Proof is not limited to the above examples and we are
      inclined to accept any reasonably verifiable evidence of the date
      that the prisoner deposits the appeal with the prison authorities.

Id.

      Here, Appellant presented no reasonably verifiable evidence of the date

that she deposited the petition with prison authorities. Although the PCRA

court provided her with a continuance of more than two months in order to

adduce such evidence, she failed to do so. Her self-supporting testimony that

she timely mailed her petition from prison was not the type of evidence our

courts have deemed acceptable. See id. Thus, the PCRA court did not err in

determing that Appellant’s petition was untimely, and that the court lacked

jurisdiction to consider it.

      Order affirmed.




                                       -6-
J-S12007-19




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date:3/27/2019




                          -7-